SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN THE INTEREST OF: L.A., A MINOR         : No. 30 MM 2017
                                          :
                                          :
PETITION OF: H.A., FATHER                 :


IN RE: ADOPTION OF: L.A., A MINOR         : No. 31 MM 2017
                                          :
                                          :
PETITION OF: H.A., FATHER                 :


                                     ORDER



PER CURIAM

      AND NOW, this 15th day of March, 2017, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.